Title: To James Madison from Anthony Charles Cazenove, 13 July 1815
From: Cazenove, Anthony Charles
To: Madison, James


                    
                        
                            Sir
                        
                        Alexa. July 13th 1815
                    
                    Expecting from day to day that you would send your messenger for your Wine, I have defer’d till now answering your obliging favor of 6th. instt, which has brought me your acceptance of Messrs. Murdoch Y, W. & Co’s. dft in my favor for your wine. As you have omitted to insert in the acceptance exchange 7 pCt. above par, I shall have to note it on the bill for the government of the Bank. I am much obliged for your offer of anticipating the payment, but having a particular use in view for the funds of that shipment, prefer receiving them together. Annexed is account of charges of importation on your 2 pipes amounting to $268.65, with the $2 paid for your act. to Mr. Ths. H. Howland. The wine now sent you by Mess Murdoch & Co. is of a very deep colour, & being remarcably well flavor’d & of a fine quality, I have already transmitted them the order for 2 pipes more you have been good enough to favor me with.
                    There is no vessel here now for Fredericksburg, but will do myself the

pleasure to inform you as soon as I find out one. If my services then or at any other time can prove useful, I hope you will please to command them.
                    Your messenger Ths. M’Grath came too late for this day’s packet, & has to wait for tomorrow morning’s. I will send with him that for Mr. Munroe, but as you observe that for Judge Todd & Judge Innis had probably better remain here, at least till I know from Genl Mason when I had best send it up. I am much obliged for what mention respecting Mr. Gallatin, who I hope will not disappoint much longer our expectations of seeing him & remain with highest regard very respectfully Sir your most Obedt. Servt.
                    
                        
                            Ant Chs. Cazenove
                        
                    
                